 2020-05781 Case 2:20-cv-02582-EEF-DPC                   Document 1-2 Filed 09/23/20 Page 1 of 3
                                                                                                            FILED
                                                                           2020 JUL 13 P 05i12
                                                                         .        CIVIL
                          CIVIL DISTRICT COURT FOR THE PARISH OF ORLEANS
88Cil On 1 1                             srME OÈ LOÚISIANA
                                                                            DIŠTRICT ÖÖURT

          NO:                                                                          DIVISION:

                                              MARY SPEARSúHA RRISON

                                                          VERSUS

                                                    WALMART, IN C.


          FILED:
                                                                          DEPTJTY CLERK


                                              PETITION FOR DAMAGES
                  The Úelfliëndf MÁR.Ý ÊÉÁRŠ-HÄlÙÚSÖN, a person oÈ ihe fullbage of majorfly

          domicitéd in ths Parish of Orleans, Síale öf I5ouisiana, tvho respectfullý aveisys folloivs0

                                                               1.

                  Made defendant herein WALMARTcINC. ("WalmartP), is a.business écrpòration with a

          principÀlyplace of business i     he State of Loùisiimapauthorized o do and doing business n the

          Parish of Orléans, S tais of I ouisianáfa t all p eiiinenï liinês heiein.

                                                              2.

                  On or about July 12, 2019, Mary Spears-Harrison ("Ms Spears-Harrisar ") was legálly on

          ihe premiseí of the Walmart Sloie loónïéd af l901 Telìou131iön              Street New Orlears, Lduisiana

          70130. She wäggrocery shopping iny motorized sdocter än isle 15 of the subject store when

          suddenly, and without warningca large open box filed with heavymultiplÈf51èlihg chairs Èell front

          a shelf on Aisis 15, fãiling directly on her heúd aùd shoulders. Ms. Speárs-Häirison hadyons

            thing to move the subject box with ha rs and had done noihing to cause he shel ing to move.




                  Upon införmation and belief, a Walmart emp1òyee (or emplòyees) placed numerous boxes

          withátùl i le folding chaiïs lò6ated ön the ëîÿ edge öfïhe shelving ánd sbrnbépond íhe edge of

          the   elving: The subject b oxes were open 3nd only support ed the b opom third of the folder chai

          leaving theiop Swo thirds oÈlhe folding chairs exposed. This creaied an unreasonably dangerous

          condition.




                                                                                                        VERIFIED
                                                          Pagelof3                                      Amber Sheeler
E-Filed                                                                                             2020 JUL 14 P 02:44
                                                                                                  EXHIBIT A
 2020-05781 Case 2:20-cv-02582-EEF-DPC               Document 1-2 Filed 09/23/20 Page 2 of 3
                                                                                                      FILED
                                                                                               2020 JUld 3 P 05h2


Section t1                                                                                                T
                 SinceVWähnärfemislopeejlaced the exposed boxes orEthe edge är beyond the éd e óf

          th shelving, Widmartcwas placed on notice, or should have been placed ôn notice of the

          unreasonablé dangerous condition. It wasŸoreseeablé·Íhat any movementÃÊthe shelves could

          sašilynesult iñ these heävy lïöxefand heavyshairs f liing doWn ôff the édge of the shélf ùnd

          injuring any custonier in that a sie That is exactly wlyat happened to M . Spears Harrison.

                                                          5.

                 Knowing that the shelving could reasonably be shaken by any customers, employees or

          othePeyents, Wäirhaiï knéw ófshould hafe known such án öôóurrence would likély chu e enoush

          movement in the shelviùg to dislodge items on the shelves, particularly where there were open

          boxes with mas t of Ihe chairs exposed and wiih the boxes on the very edge of3he shelying.




                 Oùe of ìhe sùbjesf bokes, ïvith miilíiple h aVydoiding chalis fell diéecily ori top óf

          Pelitioner's bódy, directly inipacting her head and shoulder and causiùg severe new iùjuries to her

          shoulder neck and Èack. In additiorq the impacÈof Ehe chairs on Ms. Spears-Harrison caused an

          äggraVàtiön of prè4existing injuries i6 her neck ánd back, Which were asymptomatic before lhe

          subject incident


                                                          7.

                 Petitioner made eÍTSrls to enterinto a reasonabÏe compromise wŠlh Walmart, to no avail.




                 the negligence of V almart and/or Wa lmart employees through the doctrine of respondedt

           p r ór, cönsisted öf the follþwing:

                 (1) Failure 10 wam customers of an unreasonable dangerous condition.

                 (2) Fäilure i   tak¼the subjeäl störa safe för)àlrons.

                 ( ) Failure logrregt n unreasonably dangerous condition of whibh Walmart had notice.

                 (4) Failure to proper y imin employees regarding safety of patrons as related to stocking

                 shelses.
                 (5) Failure ïo properly supervise employees regarding safe stocking ofÁheives.

                 (6) Árip otheFacts of ñegliéeñee that rrïay ¥8 found in discoéèfy ánd pio en ál ïiial.

                                                      Page 2 ofß

E-Filed
                                                                                           EXHIBIT A
 2020-05781 Case 2:20-cv-02582-EEF-DPC                Document 1-2 Filed 09/23/20 Page 3 of 3
                                                                                                      FILED
                                                                                               2020 JUbd3 P 05M2


Sectión 11
                  As a result of theäëgligent actiôns and/oÈinactions of Wahnart, Petitionér uffered the

          folknving non-exclusive list of damages:

                  Q) Past présent, and future médical treatment

                  (2) Past, present, and future painynd suffering

                  (3) Past, present, and future loss of enjoymentpflife

                  (4) Past, present and future loss of consortium

                  (5) Costs of these proceedings.

                  (6) Any other recoverable darnages as permitted by law and as proven aï irial ortthe merits:

                   VHEREFORE PetiÉioner prays that,-afiér due proceedings be had there be judgment

          reridered herein in favor ofPétitiörier Marp Spéärs-Härrison,jñd nyainst the Dëfendank Wahnart;

          for any and all damages asserted in the subject Petition and any other darnages in such amount as

          is reasonable in tlie premises and for äll cöst of thespróceedings, fróm date ofjùdisial demand

          until paid.

                                                        RESPECTFULLY SUBMITTED
                                                        RISEÅdAÑ LA v FÑ I, I        C




                                                        PATRICK B. SANDERS #32674
                                                        620 Derhigny S treet
                                                        Gretna IA 70053
                                                        Telephone- (504) 463-4352
                                                        Facsimilè    (504) 437÷1665

          PLEASE SERVE:

          WALMART INC.
          Through its agent for service ofprocess
          CT Coiporation Sÿstern
          3867 Plaza TowerDïive
          Šnton Rouge LA 0 16




                                                       Page 3 of3

E-Filed
                                                                                           EXHIBIT A
